Citation Nr: 1812908	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-28 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to an initial compensable rating for dyssomnia.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

C. Jones, Counsel



INTRODUCTION

The Veteran had active service from August 2006 to August 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and an August 2013 rating decision is by the RO in Detroit, Michigan.  Jurisdiction of the appeal is with the RO in Detroit, Michigan.

The issues of entitlement to service connection for a low back disability and entitlement to an initial compensable rating for dyssomnia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Sleep apnea has not been present during the period of the claim.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In an August 2012 letter issued prior to the initial decision on the claim, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b)(1) (2017).  The letter included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The Veteran's service treatment records are on file, as are all available post-service clinical records which the Veteran has specifically identified and authorized VA to obtain.  38 U.S.C. § 5103A(c) (2012); 38 C.F.R. § 3.159(c)(2), (3) (2017).  In July 2017 correspondence, the Veteran's attorney indicated that the Veteran had no additional evidence to submit.  

A VA examination was not conducted for the claimed disability adjudicated herein, and the Board finds that an examination is not necessary.  The Board observes that in correspondence received in March 2016, the Veteran's representative asserted that a sleep study was necessary to determine if the Veteran suffers from sleep apnea.  Under applicable criteria, an examination or opinion is necessary if the evidence of record (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the claimant suffered an event, injury or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service; but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

As set forth below, the evidence of record does not indicate that the Veteran currently has a sleep apnea or recurrent symptoms thereof.  38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).  While the Veteran has reported difficulty sleeping and feeling fatigued due to lack of sleep, such symptoms have been determined to be related to his service-connected dyssomnia.  See October 2012 VA examination Report.  Under these circumstances, the Board finds that an examination is not necessary.  

Overall, the Board finds that there is no indication of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Applicable Law

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Factual Background 

The Veteran asserts that service connection is warranted for sleep apnea.

Service treatment records are negative for treatment for or a diagnosis of sleep apnea.  However, in a February 2010 report of medical history, the Veteran reported recurrent trouble sleeping.  However, the service treatment records contain no indication that the Veteran's reported trouble sleeping was related to sleep apnea.

The record on appeal contains post-service clinical records dated from October 2012.  These records are entirely negative for complaints or findings of sleep apnea.

In a statement from the appellant's wife received in August 2012, she reported that the Veteran had difficulty falling asleep.  She indicated that he expressed that he could not sleep due to constantly thinking about things.  She also reported that he tossed and turned during the night and wakes very tired.

The Veteran also submitted a statement in August 2012 in which he described lack of sleep.  He reported frequently thinking about events during active service when laying in bed.  He indicated that he consulted a military doctor about his sleeping issues and was referred to a sleep therapist who ordered that a sleep study be conducted.  The appellant stated that although a sleep study was scheduled, he was unable to make the appointment because it was too close to his military release date and he was preparing to relocate his family. 

The Board observes that the Veteran was provided a VA mental disorders examination in October 2012.  At that time, he was assessed with dyssomnia.  Documented symptoms included chronic sleep impairment.  It was noted that the Veteran reported frequent insomnia in which he stated that getting to sleep was the problem and that he felt tired a lot. 

In the appellant's July 2015 substantive appeal, the Veteran reported experiencing tiredness after sleeping.  He asserted that feeling fatigued and tired after sleeping and having trouble sleeping can be symptoms of sleep apnea or another sleep disorder.

In a March 2016 statement from the Veteran's representative he reported that the Veteran experienced difficulty sleeping since returning from Afghanistan.  The statement was accompanied by a sleep journal prepared by the Veteran dated from June 2013 to July 2013.  In the journal, the Veteran reported difficulty falling asleep and staying asleep due to thinking about Afghanistan.  He reported that he felt extremely restless and irritable because he cannot get any sleep.  


Analysis

After carefully considering the record on appeal, the Board finds that the record does not establish that the Veteran currently has sleep apnea, nor has he had the claimed condition at any time during the appeal period.

As noted herein Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The Board has reviewed the record on appeal and can find no indication that the Veteran currently has sleep apnea, nor has he identified any such evidence.  Although the Veteran and his wife reported that the Veteran has experienced difficulty sleeping since returning from Afghanistan and experiences fatigue and tiredness, there is no indication that such symptoms are related to sleep apnea.  Rather, the clinical evidence indicates that the symptoms reported by the Veteran and his spouse are related to his service-connected dyssomnia.  Absent probative evidence that the Veteran currently has sleep apnea or has had sleep apnea at any time since military service, there is no basis upon which to grant the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In summary, the record on appeal contains no indication that sleep apnea has been present at any time since the filing of the Veteran's service connection claim.  The law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Absent any indication that the Veteran currently has sleep apnea, the Board finds that the preponderance of the evidence is against the claims.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sleep apnea is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims on appeal.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).

Low Back Disability

The Veteran underwent a VA examination in October 2012 for his claim of service connection for a low back disability.  At that time, he was diagnosed with mild levoscoliosis, which the examiner determined was congenital in nature.  The examiner opined that the disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In the March 2016 correspondence, the Veteran's representative argued that the examiner failed to opine about the exacerbation of the congenital condition by active service.  In light of the foregoing, the Board finds that an additional medical opinion should be obtained on remand.  


Dyssomnia

The Veteran asserted that a compensable rating is warranted for dyssomnia.  As detailed herein, the Veteran underwent a VA mental health examination in October 2012.  At that time, the Veteran's only noted symptom was chronic sleep impairment.  The Board observes that during the VA examination, the Veteran reported difficulty with concentration but denied depression.  However, in the Veteran's sleep journal received in May 2016, he reported irritability, depression, and anxiety.  Such representation suggests that his service-connected dyssomnia may have increased in severity.  In light of the evidence indicating that the Veteran's dyssomnia may have increased in character and/or severity, the Board finds that he should be afforded a new VA examination to obtain contemporaneous, pertinent information to assess the current nature and severity of his service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his low back disability.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.  

The examiner should identify all low back disabilities identified on examination.  Thereafter, the examiner should provide an opinion of the following  

(a) Is any diagnosed back disability a congenital defect or disease? 

To assist the examiner, for VA adjudication purposes, "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a condition not considered capable of improving or deteriorating.

(b) For any diagnosed back disability that is a congenital defect, is it at least as likely as not (i.e., a 50 percent or greater probability) that there was a superimposed injury or disease in service that resulted in additional back disability?

(c) For any diagnosed back disability that is a congenital disease, is it clear and unmistakable that the condition preexisted the Veteran's military service.

If so, is it clear and unmistakable that the preexisting neck or back disease WAS NOT aggravated (i.e., permanently worsened) during the Veteran's military.

(d) For any back disability that is not a congenital defect or disease, is it at least as likely as not (i.e., a 50 percent or greater probability) that the back disability was incurred in service or is otherwise causally related to his active service or any incident therein?

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.

In rendering an opinion, the examiner must discuss the Veteran's report of the onset and continuity of symptoms related to the diagnosed disability.  The examiner must also consider service treatment records noting back pain. 

2.  Schedule the Veteran for a VA examination to determine the severity of his dyssomnia.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders.  The examiner should address the level of social and occupational impairment attributable to the Veteran's dyssomnia.

3.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If the benefits sought on appeal remain denied, provide the Veteran with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


